 

Exhibit 10.16

 

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED. NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH
RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO
OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER FROM
THE SECURITIES AND EXCHANGE COMMISSION.

AMENDED AND CONSOLIDATED CONVERTIBLE PROMISSORY NOTE

$600,000 March 14, 2013

Irvine, CA

For value received, Cerebain Biotech Corp., a Nevada corporation (the
“Company”), promises to pay to Brad Vroom, an individual, or his assigns (the
“Holder”) the principal sum of Six Hundred Thousand Dollars ($600,000). The
principal hereof and any unpaid accrued interest thereon shall be due and
payable on or before 5:00 p.m., Pacific Standard Time, on July 15, 2014 (the
“Maturity Date”) (unless such payment date is accelerated as provided in Section
5 hereof). Payment of all amounts due hereunder shall be made at the address of
the Holder provided for in Section 6 hereof. Interest shall accrue on the
outstanding principal amount beginning on March 14, 2013, at the rate of seven
and on-half percent (7.5%) per annum, compounded annually based on a 365-day
year and shall continue on the outstanding principal until paid in full.

1.                  HISTORY OF THE NOTE. This Note is an amendment and
consolidation of the following (collectively, the “Original Notes”);

a.      The consolidated Convertible Promissory Note entered into by and between
the Company and the Holder on or about June 18, 2012 (“First Original Note”);

b.      The Amended and Consolidated Promissory Note entered into by and between
the Company and the Holder on or about November 1, 2012 (“Second Original
Note”), for $235,000.00; and

c.      The $10,000 loaned by the Holder to the Company on or about December 27,
2012, which amount was never documented (“Third Original Note”).

With the execution of this Note the Company and the Holder acknowledge and agree
that the Original Notes are void and unenforceable. With the execution of this
Note, the Holder is loaning the Company an additional $115,000, which brings the
total principal due under this Note to $600,000 when combined with the principal
amounts due under the Original Notes. The Company and Holder hereby acknowledge
that as of March 14, 2013, Twenty Nine Thousand Nine Hundred Twenty Five Dollars
($29,925) interest has accrued on the Original Notes and is and owing to the
Holder.

2.      PREPAYMENT. The Company may at any time, upon thirty (30) days written
notice (each a “Prepayment Notice”), prepay all or any part of the principal
balance of this Note, provided that concurrently with each such prepayment the
Company shall pay accrued interest on the principal, if any, prepaid to the date
of such prepayment. Any Prepayment Notice must contain the amount of principal
and interest to be prepaid by the Company. The end of the thirty-day period
following a Prepayment Notice shall be referred to as a “Prepayment Date.” In
the event that the Company sends a Prepayment Notice to Holder, Holder may elect
prior to the Prepayment Date to convert into common stock of the Company
pursuant to Section 3 hereof, all or part of the amount of principal and
interest to be repaid under the Prepayment Notice instead of receiving such
prepayment.





 

 

3.                  CONVERSION. The Holder of this Note is entitled, at its
option and subject to the other terms set forth herein, at any time beginning on
the date hereof, and in whole or in part, to convert the outstanding principal
amount of this Note, or any portion of the principal amount hereof, and any
accrued interest, into shares of the common stock of the Company. Any amounts
the Holder elects to convert will be converted into common stock at a rate of
$0.30 per share. Any conversion shall be effectuated by giving a written notice
(“Notice of Conversion”) to the Company on the date of conversion, stating
therein the amount of principal and accrued interest due to Holder under this
Note being converted.

Notwithstanding the foregoing, the Holder may not convert any outstanding
amounts due under this Note if at the time of such conversion the amount of
common stock issued for the conversion, when added to other shares of Company
common stock owned by the Holder or which can be acquired by Holder upon
exercise or conversion of any other instrument, would cause the Holder to own
more than nine and nine-tenths percent (9.9%) of the Company’s outstanding
common stock. The restriction described in this paragraph may be revoked upon
sixty-one (61) days prior notice from Holder to the Company.

 

4.                  CONVERSION PRICE ADJUSTMENTS. In the event the Company
should at any time after the date hereof do either of the following: i) fix a
record date for the effectuation of a split or subdivision of the outstanding
common stock of the Company, or ii) grant the holders of the Company’s common
stock a dividend or other distribution payable in additional shares of common
stock or other securities or rights convertible into additional shares of common
stock without the payment of any consideration by such holder for the additional
shares of common stock (a “Stock Adjustment”), then, as of the record date (or
the date of the Stock Adjustment if no record date is fixed), the conversion
price of this Note shall be appropriately adjusted so that the number of shares
of common stock issuable upon conversion of this Note is adjusted in proportion
to such change in the number of outstanding shares in order to insure such Stock
Adjustment does not decrease the conversion value of this Note.

5.                  DEFAULT. The occurrence of any one of the following events
shall constitute an Event of Default:

 

(a) The non-payment, when due, of any principal or interest pursuant to this
Note;

 

(b) The material breach of any representation or warranty in this Note. In the
event the Holder becomes aware of a breach of this Section 5(b), then provided
such breach is capable of being cured by Company, the Holder shall notify the
Company in writing of such breach and the Company shall have thirty (30)
business days after notice to cure such breach;

 

(c) The breach of any covenant or undertaking, not otherwise provided for in
this Section 5;

 

(d) The commencement by the Company of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or

 

(e) The commencement against the Company of any proceeding relating to the
Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company.

 



 



 

Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Company, declare all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
immediately due and payable, in which event it shall immediately be and become
due and payable, provided that upon the occurrence of an Event of Default as set
forth in paragraph (d) or paragraph (e) hereof, all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
shall immediately become due and payable without any such notice.

6.                  NOTICES. All notices required or permitted hereunder shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the Party to be notified, (b) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
or (c) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent as follows:

 



  If to the Company: Cerebain Biotech Corp.     13455 Noel Road, Suite 1000    
Dallas, TX  75240     Attn:  Wesley Tate, President     Facsimile No.:        
with a copy to: Law Offices of Craig V. Butler     9900 Research Dr.     Irvine,
CA  92618     Attn:  Craig V. Butler, Esq.     Facsimile No.:  (949) 209-2545  
      If to Holder:                   Facsimile No.:  ____________



 

or at such other address as the Company or Holder may designate by ten (10) days
advance written notice to the other Party hereto.

7.                  GOVERNING LAW; VENUE. The terms of this Note shall be
construed in accordance with the laws of the State of California, as applied to
contracts entered into by California residents within the State of California,
and to be performed entirely within the State of California. The parties agree
that any action brought to enforce the terms of this Note will be brought in the
appropriate federal or state court having jurisdiction over Orange County,
California.

8.                  ATTORNEY’S FEES. In the event the Holder hereof shall refer
this Note to an attorney to enforce the terms hereof, the Company agrees to pay
all the costs and expenses incurred in attempting or effecting the enforcement
of the Holder’s rights, including reasonable attorney’s fees, whether or not
suit is instituted.

9.                  CONFORMITY WITH LAW. It is the intention of the Company and
of the Holder to conform strictly to applicable usury and similar laws.
Accordingly, notwithstanding anything to the contrary in this Note, it is agreed
that the aggregate of all charges which constitute interest under applicable
usury and similar laws that are contracted for, chargeable or receivable under
or in respect of this Note, shall under no circumstances exceed the maximum
amount of interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the principal amount of this Note.

10.              Modification; Waiver. No modification or waiver of any
provision of this Note or consent to departure therefrom shall be effective
unless in writing and approved by the Company and the Holder.

 

 

In witness whereof, Company has executed this Amended and Consolidated
Convertible Promissory Note as of the date first written above.

 

“Company”

Cerebain Biotech Corp.,

a Nevada corporation

 

/s/ Wesley D. Tate

By: Wesley D. Tate

Its: Interim President



Acknowledged:



/s/ Brad Vroom

Brad Vroom





 

 